Citation Nr: 0400799	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In a May 2003 rating decision, the RO denied service 
connection for squamous cell carcinoma of the left vocal cord 
(claimed as throat cancer).  In a statement in lieu of VA 
Form 646, a local representative listed the issue of squamous 
cell carcinoma of the left vocal cord (throat cancer) and 
latter crossed it out and initialled it.  This crossed out 
issue cannot be reasonably construed as a notice of 
disagreement.  The Board's review does not disclose any 
communication from the veteran or his representative which 
could reasonably be construed as a notice of disagreement.  
Therefore, the considerations discussed by the United States 
Court of Appeals for Veterans Claims (Court) in Manlincon v. 
West, 12 Vet. App. 238 (1999), do not apply to this issue.  
Absent a notice of disagreement, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  Since there is no notice of 
disagreement, a statement of the case or substantive appeal, 
the Board does not have jurisdiction of the issue of 
entitlement to service connection for squamous cell carcinoma 
of the left vocal cord (claimed as throat cancer).  

In a September 1981 rating decision, the RO denied service 
connection for chronic bronchitis.  In a September 2002 
rating decision, the RO held that the September 1981 rating 
decision was final, but the veteran had submitted new and 
material evidence to reopen the claim.  This posture was also 
set forth in the January 2003 statement of the case (SOC).  
See 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156 (2001, 2003).  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence, and whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  That is, the 
Board must make findings of fact and conclusions of law as to 
whether new and material evidence has been received to reopen 
the claim.  However, Barnett does not apply here because the 
veteran is not attempting to reopen his old claim for service 
connection for chronic bronchitis but is making an entirely 
new claim for service connection for emphysema/chronic 
obstructive pulmonary disease.  The RO essentially treated 
chronic bronchitis as the same disability as emphysema or 
chronic obstructive pulmonary disease.  That does not comport 
with VA regulations.  The regulation containing the rating 
criteria for respiratory disorders was revised effective 
October 7, 1996.  In the discussion of the final rule, 61 
Fed. Reg. 46720, 46726 (Sept. 5, 1996), it was noted that one 
commenter suggested a single diagnostic code for chronic 
bronchitis (Diagnostic Code 6600), pulmonary emphysema 
(Diagnostic Code 6603), and chronic obstructive pulmonary 
disease (Diagnostic Code 6604), since the rating criteria 
were essentially identical.  VA disagreed, explaining that 
while pulmonary emphysema, chronic obstructive pulmonary 
disease (COPD) and chronic bronchitis often coexist and are 
sometimes hard to differentiate, they are not synonymous.  
The discussion went on as to why it was desirable to separate 
these entities.  The final rule did recognize these as 
separate and distinct disabilities, ratable under different 
diagnostic codes.  Consequently, we find that the denial of 
service connection for chronic bronchitis in 1981 was not a 
denial of service connection for pulmonary emphysema or 
chronic obstructive pulmonary disease; and that the claims 
for service connection for pulmonary emphysema and chronic 
obstructive pulmonary disease are new claims, not subject to 
the requirement of new and material evidence to reopen a 
claim.  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the Court 
specifically held that amended section 5103(a) and the new 
38 C.F.R. § 3.159(b) require VA to inform the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate his claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  Quartuccio, 16 Vet. App. 183, 187 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In this case, the RO made three attempts to meet the 
requirements of VCAA, in letters dated in December 2001, 
February 2003 and June 2003.  In each letter, the veteran was 
told that to establish entitlement, the evidence must show a 
relationship between the current disability and an injury, 
disease or event in service.  He was told that VA would 
attempt to obtain such an opinion or that he could submit a 
medical opinion from his own doctor.  This permissive comment 
allowing the veteran to submit evidence does not comport with 
VCAA.  VCAA, as interpreted by the Court, requires VA to 
clearly tell the veteran what he must submit to substantiate 
his claim.  It is not enough to tell the veteran that he may 
submit opinion evidence.  To substantiate his claim, he must 
submit competent evidence, such as a medical opinion, which 
relates the claimed disability to disease or injury in 
service, or to a service-connected disability.  Moreover, 
since VA already has an opinion to the effect that chronic 
obstructive pulmonary disease is not related to the service-
connected tuberculosis, to substantiate the claim, the 
veteran must submit evidence of a connection which has 
sufficient probative weight to put the positive and negative 
evidence in approximate balance.  The Board's review of the 
file does not show that the veteran was provided this 
required information.  

The Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

The August 2002 VA examination concluded with a diagnosis of 
severe chronic obstructive pulmonary disease not related to 
prior history of pulmonary tuberculosis.  While this opinion 
addresses part of the claim, it does not address emphysema or 
the claim that the current respiratory disability is the 
result of respiratory symptoms in service.  These claims 
should be addressed on remand.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO must notify the veteran that to 
substantiate his claim, he must submit 
competent evidence, such as a medical 
opinion, which relates the claimed 
disability to disease or injury in 
service, or to a service-connected 
disability and which has sufficient 
probative weight to put the positive and 
negative evidence in approximate balance. 

2.  The claims folder should be returned 
to the examiner who performed the August 
2002 respiratory examination of the 
veteran.  The examiner should respond to 
the following questions, with a complete 
explanation:

a.  Is it as likely as not that the 
respiratory symptoms in service 
represented early signs of emphysema or 
chronic obstructive pulmonary disease?

b.  Is it as likely as not that the 
veteran has emphysema or chronic 
obstructive pulmonary disease as the 
result of his service-connected residuals 
of pulmonary tuberculosis?

If the examiner who performed the August 
2002 examination is not available or can 
not respond to the questions without 
further examination or testing, another 
examination or the required testing should 
be scheduled.  The claims folder should be 
made available to the examiner for any 
such additional examination.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


